                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

RONDA WESTERN,                                    )
                                                  )
              Plaintiff,                          )
                                                  )
              vs.                                 )     Case No. 1:18-cv-00164-AGF
                                                  )
ANDREW M. SAUL, 1                                 )
Commissioner of Social Security,                  )
                                                  )
              Defendant.                          )

                             MEMORANDUM AND ORDER

       This action is before this Court for judicial review of the final decision of the

Commissioner of Social Security finding that Plaintiff Ronda Western was not disabled,

and thus not entitled to disability insurance benefits under Title II of the Social Security

Act, 42 U.S.C. §§ 401-434, or supplemental security income (SSI) under Title XVI of the

Act, 42 U.S.C. §§ 1381-1383f. For the reasons set forth below, the decision of the

Commissioner will be affirmed.

                                     BACKGROUND

       The Court adopts the statement of facts set forth in Plaintiff’s Statement of

Uncontroverted Facts (ECF No. 13-1) and Defendant’s Statement of Additional Facts

(ECF No. 22-2). 2 Together, these statements provide a fair description of the record


1 After this case was filed, a new Commissioner of Social Security was confirmed.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul is
substituted for Deputy Commissioner Nancy A. Berryhill as the defendant in this suit.
2 The Court also notes the clarifications supplied in Defendant’s Response to Plaintiff’s
Statement of Facts. ECF No. 22-1.
before the Court. Specific facts will be discussed as needed to address the parties’

arguments.

       Plaintiff, who was born on April 9, 1966, originally filed an application for

disability insurance benefits on April 8, 2013, alleging a disability beginning March 16,

2013, due to fibromyalgia, depression, anxiety, and post-traumatic stress disorder

(PTSD). Her application was denied at the administrative level, and she thereafter

requested a hearing before an Administrative Law Judge (ALJ). On October 21, 2014,

the ALJ heard testimony from Plaintiff, who was represented by counsel, and from a

vocational expert (VE). On December 10, 2014, the ALJ issued a decision finding that

Plaintiff had the residual functional capacity (RFC) to perform certain jobs that exist in

significant numbers in the national economy and was thus not disabled under the Act.

Upon judicial review, this Court remanded the case for further consideration and

development of the record with respect to opinions of Plaintiff’s treating physician, Dr.

Jones. Western v. Berryhill, 1:16-CV-00048 JAR, 2017 WL 1407118, at *1 (E.D. Mo.

Apr. 20, 2017).

       The Appeals Council consolidated that case with Plaintiff’s parallel SSI case and

sent the consolidated case back to the ALJ for a supplemental hearing, which was held

December 12, 2017. By decision dated April 16, 2018, the ALJ found that Plaintiff had

the RFC to perform light work as defined by the Commissioner’s regulations, except for

the following limitations:

       She can occasionally climb ramps and stairs, but never climb ladders,

                                             2
       ropes, or scaffolds. She can occasionally balance, stoop, kneel, crouch,
       and crawl. She can tolerate occasional exposure to extreme cold and
       extreme heat; however, she should avoid all hazards, including use of
       moving machinery and exposure to unprotected heights. Secondary to
       symptoms of fatigue and mental impairments, she is able to understand,
       remember, and carry out simple, routine and repetitive tasks in a work
       environment free of fast paced production requirements, involving only
       simple work-related decisions, with few if any workplace changes. She
       can tolerate no interaction with the public, but she may have frequent
       interaction with co-workers and supervisors. Tr. 787.

       The ALJ next found that Plaintiff could perform certain light unskilled jobs listed

in the Dictionary of Occupational Titles (DOT) (e.g., router, copy machine operator,

collator operator), which the VE had testified a hypothetical person with Plaintiff’s RFC

and vocational factors (age, education, work experience) could perform and that were

available in significant numbers in the national economy. Accordingly, the ALJ found

that Plaintiff was not disabled under the Act. 3

       Plaintiff argues that the ALJ’s decision is not supported by substantial evidence on

the whole record because the ALJ failed to allocate the proper amount of weight to

certain aspects of the evidence, as further discussed below.

       The ALJ’s Decision (Tr. 781-796)

       The ALJ found that Plaintiff has the following severe impairments: fibromyalgia,

depressive disorder, anxiety disorder with panic attacks, PTSD, and insomnia. However,




3 Defendant notes that Plaintiff did not file exceptions to the ALJ’s decision, nor did the
Appeals Council initiate its own review, so Plaintiff has exhausted her administrative
remedies, and the ALJ’s decision is the Commission’s final decision subject to judicial
review.
                                              3
he found that none of these impairments, alone or in combination, met or medically

equaled the severity of impairments listed in the Commissioner’s regulations. 4

       In applying “paragraph B” criteria, the ALJ found that Plaintiff had only moderate

limitations in understanding, remembering, or applying information, in interacting with

others, in concentrating, persisting, or maintaining pace, or in adapting or managing

herself. As such, the ALJ found that the paragraph B criteria were not satisfied.

       In applying “paragraph C” criteria, the ALJ found that, despite Plaintiff’s mental

health issues, there was no evidence of marginal adjustment in that Plaintiff had not been

hospitalized for psychiatric reasons and was able to adapt to her medical treatment

schedule and appeared appropriately dressed and groomed at all appointments.

       In determining Plaintiff’s RFC and limitations, the ALJ reviewed the following

evidence.

       Plaintiff testified that she lived alone and could drive except when her

fibromyalgia required extra medication, which was about once a month. She could not

drive on the medication. She took Klonopin, Hydrocodone, and Cymbalta. She had

insomnia and took medication to help her sleep. She could stand for 30 minutes, walk

and sit for 30-45 minutes, and lift 5 pounds. She saw a therapist every two weeks. She




4 The ALJ further noted that Plaintiff has an additional medically determinable
impairment of hypertension that is managed by medication. The ALJ also noted
complaints of headaches and urinary incontinence, though not involving medical
treatment. The ALJ found these impairments non-severe, and Plaintiff does not
challenge these findings.
                                             4
spent her days watching television and sleeping. She could dress and bathe and do light

housework. She did not have any social activities. She got headaches when stressed or

anxious.

      Plaintiff submitted function reports indicating that she had difficulty getting out of

bed due to stiffness. She cried and had panic attacks. She was depressed. She had

difficulty bathing and dressing due to pain. She hired help to do housework. She could

shop and manage her money. She saw family and friends monthly. She had trouble

getting along with others. She had difficulty with physical movement and with memory

and concentration. She could not lift more than 10 to 15 pounds. She could follow

instructions. She felt overwhelmed and could not work.

      The ALJ found that, although Plaintiff’s impairments could reasonably be

expected to cause her symptoms, Plaintiff’s statements concerning the intensity,

persistence, and limiting effects of her symptoms were not entirely consistent with the

medical evidence and other evidence in the record.

      The ALJ noted that Plaintiff’s treatment for fibromyalgia, depression, and anxiety

was conservative and routine. In April 2013, Plaintiff underwent a psychiatric

evaluation with Dr. Caruso, revealing severe childhood trauma for which Plaintiff had

never received therapy. Although she had difficulty coping, Plaintiff was cooperative

and fully oriented, she had good hygiene, and she had logical and linear thought. She

had a Global Assessment of Functioning (GAF) of 65, indicating mild symptoms. She

was prescribed Klonopin and Cymbalta. Plaintiff received follow-up counseling therapy

                                             5
with Shari Boxdorfer in April through June of 2013. Tr. 649-659. At that time, she had

a GAF of 55, indicating moderate symptoms. She was prescribed Abilify and Ambien.

She continued therapy roughly every two weeks in 2013 and monthly 2014, continuing to

struggle with depression but maintaining GAF scores in the moderate range. The ALJ

noted that Plaintiff’s treatment remained unremarkable in 2014 insofar as Plaintiff’s

fibromyalgia, depression, and insomnia were managed with medication.

       Plaintiff underwent a consultative medical examination by Dr. Barry Burchett in

November 2014. Tr. 748-760. Plaintiff reported pain, fatigue, and stress urinary

incontinence. She had normal gait, a stable appearance, full orientation, and a good

memory. She had a full range of motion in her hands, with a grip strength of 4/5. She

exhibited 16 of 18 fibromyalgia trigger points and 9 of 10 random control points. She

had a full range of motion in her extremities, no tenderness in the spine, and normal

sensation throughout. She could stand on one leg and walk unassisted. Dr. Burchett

diagnosed Plaintiff with possible fibromyalgia and stress urinary incontinence. Dr.

Burchett opined that Plaintiff could lift and carry 10 pounds, sit for 2 hours at a time and

8 hours in a day, stand or walk for 1 hour at a time and 3 hours in a day, reach, push, pull,

and operate foot controls. She could never climb ladders, kneel, crouch, or crawl but

could occasionally climb stairs and stoop and have exposure to environmental conditions.

The ALJ assigned little weight to Dr. Burchett’s opinion because he only examined

Plaintiff once and because his opinion limiting Plaintiff to sedentary work contradicted

Dr. Burchett’s own examination findings and also did not correlate with her medical

                                              6
records, which showed good range of motion, strength and sensation, and only routine

treatment with medication.

       The ALJ noted that Plaintiff’s treatment notes were routine throughout 2015 to

2017. She regularly refilled her medications for pain and insomnia. She reported

increased pain in 2017, but her physical examinations remained unchanged. As such,

the ALJ found that the medical evidence was not consistent with, and did not support,

Plaintiff’s subjective complaints. While acknowledging that fibromyalgia is inherently

subjective, the ALJ found it noteworthy that Plaintiff tested positive for 9 of 10 controls,

indicating that her symptoms were not fully reliable. He further noted that examinations

of Plaintiff’s hands and spine were consistently normal. Additionally, the ALJ reasoned

that Plaintiff’s complaints were belied by the fact that she functions independently at

home, her treatment has been routine and conservative and generally limited to

medications, and the record lacked support for the alleged side effects of her medication.

       Next, the ALJ addressed several medical source statements supplied by Plaintiff’s

treating physician, Dr. Jones. In 2011 (two years before the alleged onset date),

Dr. Jones opined that Plaintiff had fibromyalgia, could work 4 hours per day, could stand

for 30 minutes at a time and for one hour total, could sit for 30 minutes at a time and for 2

hours total, and could lift 5 pounds. Tr. 504. She could never balance, tolerate cold, or

work around dangerous equipment, but she could bend, stoop, drive, tolerate dust,

perform fine or gross manipulation, and tolerate heat and noise. Dr. Jones concluded

that her pain was moderate.

                                              7
       In October 2012, Dr. Jones’s statement was largely the same as in 2011 except that

he characterized Plaintiff’s fibromyalgia as severe and opined that she could stand for

only 15 minutes, but she could occasionally lift 10 pounds. Tr. 557. Her pain remained

moderate. Three months later, in January 2013, Dr. Jones opined that Plaintiff’s

fibromyalgia prevented her from working, she had difficulty moving, she was not

improving with treatment, and her depression worsened as a result. Dr. Jones concluded

that Plaintiff was “significantly disabled.” Tr. 566. In September 2014, Dr. Jones again

stated that Plaintiff had severe fibromyalgia, as well as depression and insomnia.

Tr. 745-746. She could stand and sit for 30 minutes at a time and lift 5 pounds, but she

could not work. She could bend, stoop, manipulate with her hands, and raise her arms.

She was moderately impaired in understanding, remembering, and carrying out

instructions and markedly limited in maintaining attention, but she had no impairments in

social interactions or with simple instructions. In October 2014, Dr. Jones issued

another medical statement indicating that Plaintiff had “significant” fibromyalgia and

experienced pain, stiffness, sleep disturbance, and chronic fatigue. Tr. 747.

       The ALJ assigned little weight to Dr. Jones’s opinions for several reasons. The

first three opinions pre-dated the alleged onset date. Dr. Jones offered no objective

medical findings to support the worsening of Plaintiff’s functional limitations over time.

Treatment remained conservative. Physical examinations showed fibromyalgia tender

points and tenderness, but those signs, the ALJ reasoned, do not correlate with a total

inability to perform even sedentary work.

                                             8
       Dr. Brandhorst, a consulting psychiatrist, examined Plaintiff in May 2013 and

found that she had mild restrictions in activities of daily living, moderate difficulties

maintaining social functioning, and moderate difficulties maintaining concentration,

persistence, and pace. He concluded that Plaintiff could perform simple, routine tasks

on a sustained basis away from the public. Tr. 171-182. The ALJ assigned great

weight to this opinion because it was consistent with Plaintiff’s treatment records and

daily activities, and later evidence did not suggest any additional limitations. Plaintiff

had never been hospitalized for psychiatric care and her treatment was routine, managed

with medication only.

       The ALJ also mentioned the August 2016 opinions of agency medical and

psychological consultants Drs. Steven Akeson and Fredric Simowitz, who found

insufficient evidence that Plaintiff had any severe physical or mental impairments

whatsoever. Tr. 919-933. The ALJ gave little weight to these opinions because the

consultants did not consider Plaintiff’s full history, which suggests that Plaintiff’s

impairments, while not disabling, are at least severe.

       Finally, the ALJ gave great weight to Plaintiff’s various GAF scores, which range

from mild to moderate throughout the relevant time. The ALJ relied on these scores as

the diagnostic and clinical tool to gauge Plaintiff’s progress in a therapeutic context.

The ALJ reasoned that Plaintiff’s scores reflect satisfactory progress and a moderate

degree of functioning, further supported by the absence of psychiatric hospitalization and

more aggressive treatments.

                                              9
       Ultimately, the ALJ concluded that an RFC of light work, with the physical

limitations previously described, was consistent with the evidence reflecting routine

treatment through medication, and no hospitalizations, surgeries, or exacerbations. The

ALJ noted unremarkable physical examinations showing only tender points, which would

be accommodated by light work. Likewise, the ALJ noted unremarkable mental health

examinations, revealing issues that were managed by medication and could be

accommodated with work limitations such as simple tasks and limited social contact.

       Based on the foregoing, the ALJ found that Plaintiff could perform certain light

unskilled jobs listed in the DOT (router, copy machine operator, collator operator), which

the VE had stated that a hypothetical person with Plaintiff’s RFC and vocational factors

(age, education, work experience) could perform and that were available in significant

numbers in the national economy. Accordingly, the ALJ found that Plaintiff was not

disabled under the Act.

       In her brief before this Court, Plaintiff argues that the ALJ’s decision is not

supported by substantial evidence on the whole record because: (1) the ALJ failed to

consider Plaintiff’s insomnia; (2) the ALJ erred in relying on Dr. Brandhorst’s report

because it lacked information about Plaintiff’s psychiatric condition after May 2013; (3)

the ALJ erred in discounting Plaintiff’s complaints that her medication had side effects;

(4) the ALJ erred in discounting Dr. Jones’s opinions as to the severity of her

fibromyalgia; and (5) the ALJ erred in discounting Dr. Burchett’s opinion because it was

based on objective testing of Plaintiff’s grip strength. Plaintiff asks that the ALJ’s

                                             10
decision be reversed and remanded for an award of benefits.

                                      DISCUSSION

       Standard of Review and Statutory Framework

       In reviewing the denial of Social Security disability benefits, a court must review

the entire administrative record to determine whether the ALJ’s findings are supported by

substantial evidence on the record as a whole. Johnson v. Astrue, 628 F.3d 991, 992 (8th

Cir. 2011). The court “may not reverse merely because substantial evidence would

support a contrary outcome. Substantial evidence is that which a reasonable mind might

accept as adequate to support a conclusion.” Id. (citations omitted). A reviewing court

“must consider evidence that both supports and detracts from the ALJ’s decision. If,

after review, [the court finds] it possible to draw two inconsistent positions from the

evidence and one of those positions represents the Commissioner’s findings, [the court]

must affirm the decision of the Commissioner.” Chaney v. Colvin, 812 F.3d 672, 676

(8th Cir. 2016) (citations omitted). Put another way, a court should “disturb the ALJ’s

decision only if it falls outside the available zone of choice.” Papesh v. Colvin, 786 F.3d

1126, 1131 (8th Cir. 2015) (citation omitted). A decision does not fall outside that zone

simply because the reviewing court might have reached a different conclusion had it been

the finder of fact in the first instance. Id. The Court “defer[s] heavily to the findings

and conclusions of the Social Security Administration.” Wright v. Colvin, 789 F.3d 847,

852 (8th Cir. 2015).

       To be entitled to benefits, a claimant must demonstrate an inability to engage in

                                             11
substantial gainful activity which exists in the national economy, by reason of a

medically determinable impairment which has lasted or can be expected to last for not

less than 12 months. 42 U.S.C. § 423(d)(1)(A). The Commissioner has promulgated

regulations, found at 20 C.F.R. § 404.1520, establishing a five-step sequential evaluation

process to determine disability. The Commissioner begins by deciding whether the

claimant is engaged in substantial gainful activity. If not, the Commissioner decides

whether the claimant has a “severe” impairment or combination of impairments. A

severe impairment is one which significantly limits a person’s physical or mental ability

to do basic work activities. 20 C.F.R. § 404.1520(c). A special technique is used to

determine the severity of mental disorders. This technique calls for rating the claimant’s

degree of limitations in four areas of functioning: activities of daily living; social

functioning; concentration, persistence, or pace; and episodes of decompensation. 20

C.F.R. § 404.1520a(c)(3).

       If the impairment or combination of impairments is severe and meets the duration

requirement, the Commissioner determines at step three whether the claimant’s

impairment meets or is medically equal to one of the deemed-disabling impairments

listed in the Commissioner’s regulations. If not, the Commissioner asks at step four

whether the claimant has the RFC to perform his past relevant work. If the claimant

cannot perform his past relevant work, the burden of proof shifts at step five to the

Commissioner to demonstrate that the claimant retains the RFC to perform work that is

available in the national economy and that is consistent with the claimant’s vocational

                                              12
factors – age, education, and work experience. See, e.g., Halverson v. Astrue, 600 F.3d

922, 929 (8th Cir. 2010). When a claimant cannot perform the full range of work in a

particular category of work (medium, light, and sedentary) listed in the regulations, the

ALJ must produce testimony by a VE (or other similar evidence) to meet the step-five

burden. See Baker v. Barnhart, 457 F.3d 882, 894 (8th Cir. 2006).

       RFC Finding and Weight of Medical Opinions

       “Because a claimant’s RFC is a medical question, an ALJ’s assessment of it must

be supported by some medical evidence of the claimant’s ability to function in the

workplace.” Hensley v. Colvin, 829 F.3d 926, 932 (8th Cir. 2016). However, “there is

no requirement that an RFC finding be supported by a specific medical opinion.” Id.

       Insomnia

       First, Plaintiff contends that the ALJ failed to adequately consider her insomnia

when determining her RFC. Plaintiff cites Weeks v Colvin, where the ALJ’s decision

was silent about the claimant’s medically documented insomnia, so this Court (J. Baker)

remanded the case for analysis of whether and what extent the condition resulted in

severe impairment and functional limitations. 1:14-CV-56 NAB, 2015 WL 5306183, at

*10 (E.D. Mo. Sept. 10, 2015). There, however, the ALJ did not mention the claimant’s

sleep impairment at all. Here, by contrast, the ALJ recognized Plaintiff’s insomnia as a

severe impairment and noted that Plaintiff used medications to sleep. Notwithstanding

Plaintiff’s testimony that she needed to sleep during the day, none of the doctors who

submitted statements in this case, even Plaintiff’s treating physician, opined that Plaintiff

                                             13
needed to lie down during the day as part of her RFC limitations.

       “An ALJ’s failure to cite specific evidence does not indicate that such evidence

was not considered.” Wildman v. Astrue, 596 F.3d 959, 966 (8th Cir. 2010) (finding it

“highly unlikely” that the ALJ failed to consider a physician’s statement given specific

references to the physician’s notes). The ALJ specifically noted Plaintiff’s insomnia as a

part of Dr. Jones’s diagnoses but found that Jones failed to provide any objective medical

findings to support his opinion with respect to Plaintiff’s functional limitations. On the

contrary, the ALJ repeatedly observed that Plaintiff’s impairments were being

conservatively and routinely managed with medication, which included Zolpidem for

insomnia. Tr. 731. Based on this record and the ALJ’s accommodation of Plaintiff’s

functional limitations with respect to attention and concentration, the Court is not

persuaded that the ALJ improperly failed to consider Plaintiff’s insomnia when arriving

at her RFC.

       Brandhorst’s 2013 Opinion

       Second, Plaintiff contends that the ALJ erred in assigning great weight to Dr.

Brandhorst’s psychiatric opinion from May 2013 because it was stale. Plaintiff argues

that the ALJ should have obtained a more current opinion. But the ALJ did obtain a

subsequent opinion from another state agency psychological consultant, Dr. Akeson, who

found in August 2016 that Plaintiff had no severe impairments whatsoever. The ALJ

could have relied on this later opinion to Plaintiff’s detriment but instead found that

Brandhorst’s earlier opinion was more consistent with the medical record as a whole,

                                             14
including later evidence, insofar as Plaintiff’s mental health treatment records did not

indicate deterioration but only routine management through medication, with no

hospitalizations or other significant psychiatric events. An ALJ may properly rely on an

agency physician’s opinion when it is consistent with other medical evidence. Mabry v.

Colvin, 815 F.3d 386, 391 (8th Cir. 2016).

       Additionally, Plaintiff contends that the ALJ erred in relying on Dr. Brandhorst’s

opinion because it recommended physical limitations even though Brandhorst is not a

medical doctor. But it does not appear that the ALJ relied on the physical aspects of

Brandhorst’s opinion. Rather, the ALJ’s decision refers only to Brandhorst’s assessment

of Plaintiff’s mental functions such as social interactions, concentration, persistence, and

pace. The ALJ was free to give weight to these opinions. “The ALJ is not required to

accept every opinion by an examiner but must weigh all the evidence in the record.” Id.

“It is the ALJ’s function to resolve conflicts among the opinions of various treating and

examining physicians.” Renstrom v. Astrue, 680 F.3d 1057, 1065 (8th Cir. 2012).

       Plaintiff’s Complaints

       Third, Plaintiff argues that the ALJ erred in discounting her subjective complaints

simply because she could do housework. While Plaintiff is correct that a person’s ability

to engage in chores or hobbies does not demonstrate an ability to work (Singh v. Apfel,

222 F.3d 448, 453 (8th Cir. 2000)), it is proper for an ALJ to consider a claimant’s

personal activities for purposes of assessing the credibility of her claims of incapacity.

McDade v. Astrue, 720 F.3d 994, 998 (8th Cir. 2013) (no error where ALJ discounted

                                             15
claimant’s subjective complaints disabling pain where his activities and medication

regimen suggested otherwise). This is precisely what the ALJ did here in finding that

Plaintiff’s allegations were belied by her ability to function independently. “Credibility

determinations are the province of the ALJ.” Nash v. Comm’r, Soc. Sec. Admin., 907

F.3d 1086, 1090 (8th Cir. 2018). 5

       Plaintiff also asserts that the ALJ erred in finding that she suffered no side effects

from her medication. While the record does reflect that Plaintiff discontinued certain

medications due to side effects and cannot drive while on others, the ALJ did not

completely ignore this issue as Plaintiff suggests. The ALJ noted that Plaintiff’s

medications made her drowsy and affected her ability to remember or concentrate. The

ALJ merely concluded that the overall record did not support Plaintiff’s subjective

complaints to the disabling severity of her side effects. Moreover, it is clear from the

ALJ’s discussion of various medical statements and ultimately his determination of

limitations on Plaintiff’s RFC that the ALJ did consider Plaintiff’s impairments with

respect to fatigue, memory, and concentration. Again, an ALJ’s failure to discuss

specific evidence does not necessarily indicate that it was not considered. Wildman, 596

F.3d at 966. Given the ALJ’s repeated references to Plaintiff’s medications, the Court is

satisfied that the ALJ considered their side effects.



5 Although SSR 16-3p, published March 28, 2016, eliminates the use of the term
“credibility,” expressly rescinding SSR 96-7p, Eighth Circuit precedent continues to
employ the term to describe an assessment of whether the evidence supports a claimant’s
subjective symptoms, and in any case Plaintiff’s claim precedes the regulatory change.
                                             16
       Dr. Jones’s Opinions

       Fourth, Plaintiff contends that the ALJ erred in discounting Dr. Jones’s opinions

regarding the severity of her fibromyalgia. Under the applicable social security

regulations, 6 the opinion of a treating physician is “normally entitled to great weight.”

Thomas v. Berryhill, 881 F.3d 672, 675 (8th Cir. 2018). “However, the Commissioner

may discount or even disregard the opinion of a treating physician where other medical

assessments are supported by better or more thorough medical evidence,” and the

Commissioner “may also assign little weight to a treating physician’s opinion when it is

either internally inconsistent or conclusory.” Id.

       The ALJ provided reasons for assigning little weight to Dr. Jones’s opinions. In

particular, the ALJ noted that three of the opinions predated the date of onset and, while

all opinions together reflect a progression of limitations, Jones offered no medical



6
       For claims filed before March 27, 2017, which includes Plaintiff’s claims, the
regulations provide that if “a treating source’s medical opinion on the issue(s) of the
nature and severity of your impairment(s) is well-supported by medically acceptable
clinical and laboratory diagnostic techniques and is not inconsistent with the other
substantial evidence in your case record, [the Social Security Administration] will give it
controlling weight,” and further provide that the Administration “will give good reasons
in our notice of determination or decision for the weight we give your treating source’s
medical opinion.” 20 C.F.R. § 404.1527.

       For claims filed on or after March 27, 2017, the regulations have been amended to
eliminate the treating physician rule. The new regulations provide that the Social
Security Administration “will not defer or give any specific evidentiary weight, including
controlling weight, to any medical opinion(s) or prior administrative medical finding(s),
including those from your medical sources,” but rather, the Administration will consider
all medical opinions according to several enumerated factors, the “most important” being
supportability and consistency. 20 C.F.R. § 404.1520c.
                                             17
findings to support his conclusions about Plaintiff’s increasingly limited functioning.

The ALJ also reasoned that Jones’s assertion, in 2013, that Plaintiff was incapable of

working and “significantly disabled” was inconsistent with the routine, conservative

nature of her treatment over time, and moreover, Jones had no experience with the

disability system that would bolster his usage of such terminology. See, e.g., Fentress v.

Berryhill, 854 F.3d 1016, 1020 (8th Cir. 2017) (“A physician’s opinion that a claimant is

incapable of gainful employment is often not entitled to significant weight.”);

       In arguing that the ALJ erred in discounting Dr. Jones’s opinions, Plaintiff cites

Weiter v. Astrue, 4:09CV00702 FRB, 2010 WL 2802147 (E.D. Mo. July 15, 2010). In

that case, the ALJ found the claimant’s subjective complaints of pain from fibromyalgia

not credible because, as here, they were not supported by objective medical evidence and

because her treatment was conservative and routine. The court reversed, noting that the

primary symptoms of fibromyalgia (i.e., pain and stiffness) are inherently subjective, and

the condition is not treated through injections or surgery, so the absence of objective

medical findings or more aggressive treatment was not a sufficient reason to discredit the

claimant’s complaints. While Weiter is correct that fibromyalgia cases typically lack the

objective findings and escalating treatment for other conditions, such that the ALJ’s

reference to their absence here is not compelling alone, the Court nonetheless is not

persuaded that Weiter prescribes reversal. In Weiter, the claimant’s testimony about her

symptoms and limitations was consistent with her statements to three doctors who treated

her on multiple occasions over a long period, none of whom suggested malingering or

                                             18
exaggeration. Here, by contrast, the ALJ primarily reasoned that the numerous opinions

of Plaintiff’s sole treating physician, Dr. Jones, were internally inconsistent insofar as

they provided no explanation for (and his treatment notes do not illuminate) the increase

in functional limitations from one opinion to the next. The ALJ acknowledged that

fibromyalgia is subjective but found Dr. Jones’s opinions inconsistent with physical

examinations in the record, which indicated only tender points and tenderness, normal

functioning of the hands and spine, and good range of motion, strength, and sensation.

Flynn v. Astrue, 513 F.3d 788, 793 (8th Cir. 2008) (finding substantial medical evidence

supporting the ALJ’s conclusion that a claimant with fibromyalgia was capable of light

work where treatment notes indicated normal muscle strength). Additionally, Plaintiff

tested positive for controls during her consultative examination and exerted a

“questionable” finger squeeze effort.

       In short, Weiter is distinguishable, and here the ALJ gave other reasons for

discounting Dr. Jones’s opinions, namely that the escalation of limitations lacked

explanation.

       Dr. Burchett’s Opinion

       Finally, Plaintiff contends that the ALJ erred in discounting Dr. Burchett’s

opinion, specifically by failing to consider the objective tests he administered to measure

Plaintiff’s grip strength. The remainder of Plaintiff’s argument on this issue simply re-

asserts that her treatment records support her claim.

       The ALJ did not totally disregard Dr. Burchett’s opinion but gave a good reason

                                              19
for assigning little weight to his ultimate conclusions with respect to Plaintiff’s functional

limitations, which the ALJ found too restrictive in light of the objective medical findings.

Specifically, Dr. Burchett’s examination revealed that Plaintiff: had a normal gait, no

tenderness or swelling in the extremities, full range of motion in her hands and

extremities; she could make a fist, oppose her fingers, write, and pick up coins; she had

no tenderness or spasms in the spine; and she could stand on one leg, walk on heels and

toes, squat to 90 degrees, and walk 50 feet without assistance. Plaintiff’s grip strength

was 4/5 but Burchett noted that her finger squeeze effort was questionable.

       Plaintiff’s suggestion that the ALJ committed reversible error simply by failing to

weigh the grip test in her favor ignores this Court’s standard of review. The ALJ is free

to assign weight to the evidence. “The ALJ is not required to accept every opinion by an

examiner but must weigh all the evidence in the record.” Mabry, 815 F.3d at 391. The

ALJ was entitled to believe Dr. Burchett’s assessment that Plaintiff’s effort was

questionable.

                                      CONCLUSION

       The ALJ was faced with a record containing varying medical source statements

and medical evidence mostly lacking in clear objective findings about Plaintiff’s physical

impairment due to the subjective nature of fibromyalgia. Dr. Jones’s opinions were

given little weight because they failed to explain what changed from his earlier opinions

indicating some functional ability to his later opinions indicating total disability. Dr.

Burchett’s opinion was given little weight because the restrictive functional limitations he

                                             20
suggested were not supported by his own examination of Plaintiff or other medical

evidence. Dr. Simowitz’s opposite opinion that Plaintiff had no severe impairment

whatsoever was given little weight because it was inconsistent with the medical evidence.

Ultimately the ALJ considered all of these opinions to some extent but assigned minimal

weight to them because none could be reconciled with the full record. This is a proper

exercise of the ALJ’s discretion. There is no requirement that an RFC finding be

supported by a specific medical opinion. Hensley, 829 F.3d at 932. See e.g., Bennett v.

Berryhill, 4:17-CV-01583-SPM, 2018 WL 4593503, at *8 (E.D. Mo. Sept. 25, 2018)

(affirming where ALJ assigned little weight to multiple opinions and ultimately found the

claimant less limited than opined based on the medical record).

      With respect to Plaintiff’s mental impairments, the ALJ was entitled to assign

great weight to Dr. Brandhorst’s opinion as consistent with the whole record, including

Plaintiff’s GAF scores.

      While the Court must take into account “evidence that both supports and detracts

from the ALJ’s decision, … as long as substantial evidence in the record supports the

Commissioner’s decision, [the Court] may not reverse it because substantial evidence

also exists in the record that would have supported a contrary outcome, or because [the

Court] would have decided the case differently.” Andrews v. Colvin, 791 F.3d 923, 928

(8th Cir. 2015). When it is possible to draw different conclusions from the evidence and

one represents the Commissioner’s findings, this Court must affirm the decision.

Chaney, 812 F.3d at 676. On the present record, the Court cannot say that the ALJ’s

                                           21
decision fell outside the available zone of choice. The ALJ’s decision reflects that he

considered the whole record, and his RFC determination is supported by substantial

evidence therein.

      Accordingly,

      IT IS HEREBY ORDERED that the decision of the Commissioner is

AFFIRMED. A separate Judgment shall accompany this Memorandum and Order.




                                         AUDREY G. FLEISSIG
                                         UNITED STATES DISTRICT JUDGE

Dated this 6th day of September, 2019.




                                            22
